Citation Nr: 1517207	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-09 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for residuals of injury to the right fifth cranial nerve with conversion insufficiency and headaches.

2.  Entitlement to an increased rating in excess of 10 percent for residuals of injury to the nose, with deviated septum.

3.  Entitlement to service connection for loss of peripheral vision.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for a left shoulder condition.

7.  Entitlement to service connection for a sleep disturbance.

8. Entitlement to service connection for bilateral carpal tunnel.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1970.

These matters come before the Board of Veteran's Appeals (Board) from a July 2012 and an October 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for loss of peripheral vision, service connection for neck condition, service connection for right shoulder condition, service connection for left shoulder condition, service connection for sleep disturbance, service connection for bilateral carpal tunnel, and entitlement to an increased rating for residuals of injury to the right fifth cranial nerve with conversion insufficiency and frequent headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence demonstrates that the Veteran's residuals of an injury to nose with deviated septum are manifested by 60 percent left nasal obstruction and 30 percent right nasal obstruction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of injury to the nose, deviated septum, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.97, Diagnostic Codes 6502 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in March 2009.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRS), medical records, and statements in support of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The most recent VA examination was obtained in October 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  There is no indication that the severity of the disability has increased since that time.  The report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).





Deviated Septum (DC 6502)

The Veteran's service-connected residuals of a right nose injury, deviated septum is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.

Under Diagnostic Code 6250 and 10 percent rating is warranted with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. The only rating available under this Diagnostic Code is 10 percent.
 Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The evidence reflects the Veteran's injury to the nose, deviated septum, is manifested by 60 percent left nasal obstruction and 30 percent right nasal obstruction.  The Veteran is currently in receipt of the highest rating provided under Diagnostic Code 6502.  The Board finds the symptoms associated with the Veteran's deviated septum are contemplated within the criteria and no other Diagnostic Code is appropriate. Thus, a rating in excess of 10 percent disabling for injury to the nose, deviated septum, is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's nasal disabilities are specifically contemplated within the diagnostic codes.  In short, the rating criteria reasonably describe the residuals of injury to the nose symptomatology.

Moreover, the evidence does not reflect that the Veteran's disabilities have met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization).  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his injury to his right cranial nerve and nose.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to an increased rating in excess of 10 percent for residuals of injury to the nose, with deviated septum, is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.  The Veteran has stated that his neck and shoulder conditions are attributed to his civilian occupation in construction and his sleep position. (See December 2011 private medical consultation).  The claims folder further reflects that the Veteran experienced an on the job injury, after service, causing him to retire early and receive disability. (See August 2014 private medical opinion).  The claims file does not contain Social Security Administration (SSA) records for the Veteran nor does it reflect that an effort to obtain those records was made by VA. VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38  C.F.R. § 3.159(c)(2) (2014).  Since the Veteran has alluded that relevant records pertaining to this claim may be in the custody of another Federal agency, the Board finds that SSA records may be useful to it in adjudicating the Veteran's claim and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that the Social Security disability records would be relevant to the claim for an increased rating for residuals of injury to the fifth cranial nerve with conversion insufficiency and headaches.  In this regard, the Board notes that the rating criteria for migraine headaches include mention of whether headaches are productive of severe economic inadaptability.  The records from Social Security may shed light on that question.  In addition, the Board concludes that a new examination of that disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

3. After associating all newly acquired  records with the claims file, obtain a supplemental clinical opinion. The examiner is requested to furnish an opinion on the following:

a. Whether it is at least as likely as not (50 percent or greater) that the Veteran has a neck condition related to, or aggravated by, his military service.

b. Whether it is at least as likely as not (50 percent or greater) that the Veteran has a bilateral shoulder condition related to, or aggravated by, his military service.

c. Whether it is at least as likely as not (50 percent or greater) that the Veteran has a bilateral carpal tunnel syndrome related to, or aggravated by, his military service.

d. Whether it is at least as likely as not (50 percent or greater) that the Veteran has a sleep impairment related to, or aggravated by, his military service and 

e. Whether it is at least as likely as not (50 percent or greater) that the Veteran has loss of peripheral vision related to, or aggravated by, his military service.

4. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. Any opinion should include a complete rationale. The examiner should consider the entire claims file to include:  a.) the STRs; b.)the Veteran's statements, c.) the August 2014 private medical opinion, d.) the December 2011 private consultation, e.) January 2013 VA examination report, and f.) the October 2009 VA examination report.  If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

5.  The Veteran should also be afforded an examination to determine the current severity of his residuals of injury to the right fifth cranial nerve with conversion insufficiency and headaches.  The examination should address the criteria for rating the disorder under both Diagnostic Code 8205 (cranial nerves) and 8100 (migraine headaches).

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


